Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 1 of 19




                    EXHIBIT                    E
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 2 of 19




        Case 6:L5-cv-06283-MAT-MWP Document              37   Filed 01/19/16 Page 1of 18


  UNITED STATES DISTRICT COURT
  WESTERN D]STRICT OF NEW YORK


   PENSION BENEEIT GUARANTY
   CORPORATION,

                         Pl-aintiff,                       DECISION AND ORDER
                                                           No. 6:15-cv-06283      (MAT)
          -VS_

   EBER BROS. WINE           &   LIQUOR
   CORPORATION,  as Pl-an Administrat,or
   of the Eber Bros. Wine & Liquor
   Corp . Retirement Pl-an,

                         ljef endant



  I.     Introduction
         This action arises under Titl-e IV of the Employee Retirement
  Income Security Act of I914, as amended, 29 U.S.C. SS 1001-1461"
   (*ERISA"). The Pension Benefit Guaranty Corporation (*PBGC")                            has

  sued Eber Bros. Wine I Liquor Corporation ("Eber Bros."), as                            PLan

  Administrator of the Eber Bros. Wine & Liquor Corp. Retirement                          Pl-an

   ("the Pl-an"), seeking to declare Lhe Pfan terminated and to                           have

  PBGC   appointed as statut.ory trustee. The parties have cross-moved
  for summary judgment pursuant. t.o RuIe 56 of the Federal Rul-es of
  Civil Procedure, and Eber Bros. has a fil-ed motion to seal-.
  II.    Statutory Background
         PBGC    is the wholly-owned Federal- corporation tasked with
  administering pension insurance programs under ERISA and protecting
  participants in private sector defined benefit pension plans.                            See

  qeneraffv      PBGC   v.   LTV          ,   496   U.S. 533, 636-39 (l-999); 29 U.S.C.
  SS 1301-1461. A seff-financed entity,                       PBGC   obtains its revenues
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 3 of 19




       Case 6:15-cv-06283-MAT-MWP Document       37   Filed 01/19/16 Page 2 of 18


   from only four sources, including the asset.s in terminated plans
  and recoveries from employers whose underfunded plans                            have

  terminated and who are Iiable to              PBGC   for short.fafls in their
  plans' asseLs. See PBGC      Mem. aL    2-3 & nn. 5-10 (cit.ation omltted).
        The employer/contributing sponsor of a pension plan and each
  member     of its "control-l"ed group"l are jointly       and severally liable
  to the pension plan for contributions necessary to satisfy the
  minimum funding standards imposed by          the Internal- Revenue Code and
  ERISA. When the agryregate amo.nnt of missed                   min j.mnm f unding

  contributions plus interest exceeds $1 million, a lien, enforceable
   only by PBGC, arises on behalf of the pensi-on plan against all
   assets of both the plan's sponsor and of the members of the
   sponsor' s controlled group. See 26 U.S.C. S 430 (k) (1), (5) .
        ERISA    authorizes   PBGC   to institute administrative proceedings
   to terminaLe a plan "whenever it determines that                   the possible
   long-run loss of the corporation with respect to the plan                        may

   reasonably be expected to increase unreasonably if the plan is not
   terminated." 29 U. S.C. S 1342 (a) (4) .     ERISA al-so    authorizes       PBGC Lo

   "apply to the appropriate United States district court for a decree
   adjudicating that the plan must be terminated in order to protect,
   Lhe interests of the participants or to avoid any unreasonabJ.e
   deterioraLion of the        f   inanci-al- condj-tion of t.he plan or.           any

   unreasonabl-e increase in the liabilit.y            of the fund." 29 U.S.C.

         I

         A "controll-ed group" is a group of businesses under common control, such
   as a parent company and its B0-percent-owned subsidiary. See 29 U J.L.
   S 1301(a) (14) .
                                          -z-




                                                                 E8-0001 0503
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 4 of 19




         Case 6:15-cv-06283-MAT-MWP Document   37   Filed 01/19/16 Page 3 of 18


   S    1342   (c) . Upon termination of an underfunded pension plan, the
  plan sponsor and any entity that is a member of its control-Ied
  group on the termination date becomes jointly and. severally liable
   to   PBGC    for, inter afia, the total- amount of the unfunded benefit
   liabilities      (as of the termination date) to al-l- participants               and

   beneficiaries under the plan, Logether with reasonabl-e interest.
   cafculated from the termination date. gee 29 U.S.C. S 1362(a),
   (b) (1) (A) .
   II. l'actual Background
          The factual summary beJ-ow is based on the parties'            pleadings
   and exhibiLs submit.ted therewith, and the Bates-stamped                    Seal-ed

  Administrative Record filed by PBGC        ("PBGC SAR")    under seal. Except
   where noted, the following facts are undisputed,
          Eber Bros. is a now-defunct wine and liquor                  distribut.or
   origlnally       based in   Rochester, New York. It            is     both the
   contributing sponsor and administrator of t.he Plan, which covers
   434 participants.
          As of April 30, 2010, the Pl-an termination date proposed by
   PBGC,       Eber Bros. owned 100 percent of Eber Bros. Wine & Liquor
   MeLro, fnc. ("Eber Metro"), which in turn owned at l-east.85 percent
   of Eber Connecticut, LLC (d/b/a     SLocum &     Sons) ('tEber-CT.") .     A1   so as
   of April 30, 2010, the Eber Bros. control-led group (*the Controlled
   Group") included Eber Metro and Eber-CT.
           In May 2070, Eber Metro transferred 6 percent of its 85-
   percent-share in Eber-CT to Polebridge       Bowman     Partners, LLC.          PBGC

   states thaL this transact.i-on reduced Eber Metro's ownership of
                                       -3*




                                                               E8-0001 0504
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 5 of 19




       Qase 6:l-5-cv-06283-MAT-MWP Document       37   Filed 0L/19/16 Page 4 of 18


   Eber-CT to 79 percent and alleged1y removed Eber-CT from the
   Controll-ed Group.
        PBGC   asserts that Eber Bros. ceased operations by December                 31,

   200"1,   but concedes Lhat the exact date on which t.his cessation of
   operations occurred. is             uncl-ear. According to         a PowerPoint
   present.ati-on prepared by Eber Bros.' attorneys, the Groom                       Law

   Group, and made to     PBGC   in August 2013, "[a]fter       200'7, only Eber-CT
   (d/b/a Slocum & Sons) had ongoing operations." Ee PBGC SAR-O0941.
   Also, Ebe.r Bros.' Annual F.eturn/F.eport of Employee Benefit. Pl"an for
   fiscal pl"an year June 1, 2009, through May 31, 2010, indicat.es that
   there were zero active plan participants.              See   PBGC SAR-00644-45.

   Eber Bros .     itsel- f   admit.s t.hat it.    ceased "wine and liquor
   distribution operations by September 30, 3008." Ee Eber Bros.'
   Statement of Material UndispuLed Facts ("Eber Bros. SOF?), tl$ B,
   25-26 (citations omitted)       .


        Starting in 2OOg, Eber Bros. and members of the Controlled
   Group falled,      on multiple occasions, Lo make t.he statutorily
   required minimum funding contributions to the Plan. Once these
   missed contributlons exceeded $1 milIion,             PBGC   filed Federal lien
   notices against, inter aIia, Eber Bros. and Eber Metro.
        In August 201,3, Eber-CT met with              PBGC   to discuss the Lien
   notices and the need to terminate the Pl-an. It was during this
   meeting that Eber-CT made the represent.ation that, after 2007, only
   Eber-CT had ongoing operations.
        All members of the Eber Bros. board of directors resigned                    as

   of March 31, 20L4, leaving no one at Eber Bros. with authority to
                                           -4-




                                                                  E8-0001 0505
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 6 of 19




          Case 6:l-5-cv-06283-MAT-MWP Document       37   Filed 01/19/l-6 Page 5 of L8


  administer the Plan.      PBGC   began paying out benefits to new retirees
  pending terminatj-on of the Plan and its appointment as trustee.
           On August 6, 2014, PBGC issued a notice of determination
   finding that the Plan had not meL the minimum funding standards
  required by law and will not be able to pay benefits when due.                        PBGC

   further found that the PLan must be terminated in order to protect
  the interests of the participants, and that termination shoul-d                         be

  effect.ive April        30, 201-0. The notice of determination                         was

  t::ansmitted to trber Dros. via its former Chief lfinancial Officer.
  After Eber Bros. refused to sign a termination and trusteeship
  agreement for the Plan, PBGC commenced this Iawsuit on May 11,
   2015.     PBGC   estimates that,       as of ApriI         30, 2OIO, the Pl-an's
  unfunded benefit liabilities            are about $5.2 million.
   III.    Procedural Status
           In its   Complaint (Dkt #1) brought pursuant to 29 U.S.C.
   SS 1.342 (a) (I) , S 1342 (a) (2) , 1342 (c), and 1348 (a) , PBGC seeks an
   order terminating the PIan, appointing             PBGC   as statut.ory trustee of
   the Plan, and establ"ishing April                  30, 2010, as the Plan's
   termination date.
           On August   17, 2015, PBGC filed a Motion for             Summary Judgment.

   (Dkt #15) and       Memorandum   of Law in Support ("PBGC's Mem.")                     On

   October L, 20L5, Eber Bros. fiLed a Cross-Motion for                              Summary

   Judgment. and Memorandum       in Opposition to        PBGC'   s Motion for       Summary

   Judgment ("Eber Bros.           Mem.   ") ,    along with a Motion to Seal
   (Dkt.   #27).   On October   16, 2015,    PBGC   fifed a Response in Opposition
   to the Mot.ion to Seal (Dkt #28).             On November   2, 2015, PGBC filed         a

                                             -5*




                                                                      E8-000'10506
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 7 of 19



         Case 6:15-cv-06283-MAT-MWP Document     37 Filed 01/19/L6 Page 6 of 18

  Reply to Eber Bros.' Opposition             Memorandum   and a   Memorandum       in
  Opposition to Eber Bros' Cross-Motion for                    Summary Judgment
  (Dkt #30) (*PBGC's Reply"). On December 2, 2015, Eber Bros. filed
  a Reply to PBGC's Opposition to the Cross*Motion for                         Summary

  Judgment (Dkt #35) ("Eber Bros. Reply"). The moti-ons were submitted
  without. oral argument. on December 16, 2015 (Dkt. #36).
          After reviewing the parties' vol-uminous submissions. the Court
  granLs PBGC's Motion for Summary judgment in its entirety,                       and

  denies Eber Bros.'          Cross-Mot.ion for     Summary Judgment in            its
  entirety. The Court denies in part and grants in part Eber Bros.'
  Motion to SeaI.
  III.    The Parties' Motions for Sumnary        .Tudgrment

          A.   Overview

          Eber Bros. "does not dispute that the Plan should                         be

  terminated or that, upon Lhe Planf s terminaLion, t.his Court shall
  appoint a statutory trustee for the PLan." Eber Bros. Mem. at 7.
  The parties' main dispute at t.his junct.ure therefore centers on the
  proper terminalion date of Lhe Pl-an.
          B.   Selecting a Termination Date: General Legal Principles
          Because   PBGC   and Eber Bros. have not agreed upon a termination
  date for the PIan, it is incumbent upon lhis Court to establish
  one. See 29 U.S.C. S 1348(a) (4) (stating that the termination date
  of a single-employer plan is, "in the case of a plan terminated
  under secLion 1341 (c) or 1342 of this title          in any case in which no
  agreement is       reached bet.ween Lhe plan administrator and the


                                        -6-




                                                                E8-0001 0507
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 8 of 19



         Case 6:15-cv-06283-MAT-MWP Document       37    Filed 0l-/l-9/16 Page 7 of 18


  corporation (or the trustee), the date established by the court")                        .


  However, ERISA "provides no guidance as to how the termination date
   shouLd be estabfished." PBGC v. Dickens, 535 F. Supp. 922, 924
   (W.D. Mich. l9g2l. Adopting the standard arlicul-ated by the Third
  Circuit,     the Second Circuit has held that there are "only                          two

   factors" to be considered in establishing the terminat.ion datei
   *   [1] the expectations of participants                and l2l      the financial
   rmp Iications    of termination for PBGC." In re Pension Plan for
  Emplovees    of   Broadwav Ma.ilte.nancqCo;rp,,, 101 F.Zd 647, 632 (2d             Cir.
   1983) ("Broadway Maintenance") (cit.ing          PBGC    v. Heppenstalf Co.,          633

  T.2d 293, 297, 300-01 (3d Cir.        1980)     ; In re Svntex Fabrics, Inc.
   698   F.2dI99, 204 (3d Cir. 1983)). The Second Circuit described the
  proper procedure for setting a Lermination dat.e as fol"Iows:
           [T]he District Court        should begin its analysis by
          determinj-ng the earliest       date when the Pl-anf s
          participants had actual or constructive not.ice of the
          Plan's terminati-on. i.e., noLice sufficient to extinguish
          t,heir reliance interest. Once that date is ascertained,
          the District Court should t.hen select what.ever later date
          serves the interests of PBGC.
  10'l F.2d at 652-53 (internal citalion omitted). The Second Circuit
  made clear in Bloadwav Maintenance. that "the financial j-nt.erests of

   the employer should play no role in setting a termination date in
   these proceedings." 107 F.2d at 653 (cj-ting Heppenstall- , 633 F.2d
   at 300-01; other citation omitted)         .



          Where, as here, the material facts are not in dispute, the
   issue of whether there has been constructive notice can be decided
   as a matter of }aw. Sgg, e.9.r In re           USEC   Securities Litiq. , 190 F.
   Supp,2d 808, 811 (D. Md. 20021       ("Where                the underlying facts
                                        -7-




                                                                     E8-0001 0508
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 9 of 19




      Case 6:l-5-cv-06283-MAT-MWP Document         37 Filed 01/19/l-6 Page I       of 18


   are undisputed, the issue of whether a plaintiff                  has been put           on

   notice can be decided as a maLter of l-aw.") (citations omitted); In
   re Ryan (Stern v. Cont'L Assur. Co.), 851 F.2d 502, 506 (1"" Cir
   1988) (constructive notice is a positive rule of faw that operates
   independently of the belief or mentaL state of the person to be put
   on notice) (citation omitted).
        C.      AppJ-ication of the Broqdwav_lair-rtenance Factors
                1.        Earliest Date of Notice to Participants
        PBCC    argucs that thcrc wac conctructivc noticc, i.c.,                    noticc
   sufficient        to    extinguish     any justifiable         reliance     by Plan
   participants i-n theiar continued accrual of benefits, on t.he date
   that Eber Bros. ceased operations. Courts in this Circuit.                              and

   elsewhere consistently           "have held that an employee receives
   construcLj-ve notice of a plan's terminat.ion when the employer
   ceases operaLion. " Pension Comm. for Farmstead Foods Pension Plan
         bert Lea         Hourl-    l-o                 991 F .2d 1475, 1421. (8th
   Cir. 1993) ("Farmstead Fogds") (citing Heppenstal-I, 633 F.2d at 301
   ('IT]t seems clear that. no employee had any justifiable expectation
   in a termination date later than May 31,              I9'1   9, when t.he empJ-oyer
   ceased a1l operaLions."),' In re Maryland GLass Corp. Non-SaLaried
   Employe.es'Pension Plan, 6l-8 F. Supp. 1410, 1415-16 (D. Md.                       1"985)

   ("The union argues that it was not until April 23. L981 when all
   employees were laid off and liquidation of. Maryland Glass became                         a

   fact that employees received actual notice of plan termination.
   Under the circumstances, however, it appears that February 25, 1981
   represents the date the company ceased production.                When   the furnace
                                             -8-




                                                                    EB-0001 0509
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 10 of 19



         Case 6:15-cv-06283.-MAT-MWP Document           37   Filed 0Lll-9/1-6 Page 9 of 18


   shut down so too did Maryland Glass, for all- intents and purposes
   relevant to Lhe noLice issue. Therefore, the court wiLl establish
   February 25, 1981 as the dat.e on which the empJ-oyees had notice of
   plan terminatioo.")         ;   PBGC    v. Dickens         535 F. Supp.922,925
   (W.   D. Mich.   1982) )   ; see al-so,
                                        Nastasi Whit.e, 1nc. , 4-76 F.
                                              g_:_g:.

   Supp.2d al 230 ("IT]he beneficiaries were placed on constructive
   notice when the defendant ceased operations.");                         PBGC    v.-   Thomas

   O'ROurke          a         I    ,   No. cV l-4-5554 (JS) (ARL) , 2015       WL 5564618,

   aL *3 (E, D.N,Y, July 21, 201-5) (noting that the "date the defendant
   ceases business puts the plan beneficiaries on constructive notice
   that the plan may be t.erminated") (citation omitted) . Courts                          have

   reasoned that "since no expectations of benefits can accrue after
   an employee ceases working, the cessation of al-I business
   operations woul-d seem to be the ]atest date necessary to protect
   the employees and serve the purpose of the statute." Dickens,                             535

   F. Supp.at 925 (citing Heppenstalf, 633 F.2d at 302);                            sg_g   also
   Farmstead Foods       991 F.2d at 1421.
          PBGC    asserts that Eber Bros. ceased operations no Later than
   December      31, 2007, citing a presentation by Eber Bros.' attorneys
   to    PBGC   stating that "'Ia]fter        2001   , only Eber-CT (d/b/a           Sl-ocum   &


   Sons) had ongoing operations.'"             PBGC's Mem.        at 20 n. 114 (quoting
   PBGC SAR-O0941-).     Thus, by Eber Bros.' own representaLion, it. ceased
   operations sometime before 2008.              PBGC   also cites the February              20,

   2007, Worker Adjustment and Retraining Notification                      ("WARN")      filed
   by Eber Bros. with the New York State Department of Labor, stating
   that it had entered into an agreement to selL its inventory                               and

                                               -9-




                                                                         E8-0001 051 0
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 11 of 19




         Case 6:15-cv-06283-MAT-MWP Document                          37 Filed 0L/1-9/16            Page 10 of 18


   some of its            assets to a competitor, and that it would close                                              on

   March 31, 2007. The                 WARN     indicates t.hat. the reason for its filing
   was      "Plant Closi-ng", that the "Layoff Date" was March 18,2001,                                              and

   that alL 212 empJ-oyees of the Eber Bros. plant were "Ia]ffected" by
   the      WARN.    See     WARN     Det.ails for Eber Bros., N.Y.S. Dep't of Labor
    (Feb. 20, 2007|r (quoted in PBGC's Mem. at 20 n. 114);2 see                                                    al-so.

   DecLaration of Michael Kreps ("Kreps Dec."), Exhibit (*Ex.") J,
   p. 26 ("On March 30, 2OO1, IEber Bros.] ceased New York state
   operations, resulting in the termination of over 90% of actj.ve
   employees.               . ."),        The Court agrees with alf of the courts to
   have addressed the issue that an employer's cessation of operations
   constitutes constructive notice that its pension plan will                                                        not
   continue. The Court further concludes that                                            PBGC    has established,
   through Eber Bros.' own statements, that a cessation of its
   operations had occurred by December 3I,                                                   2007, sufficient         to
   extinguish Pl-an participants'                          expectation interests . See,                           g_€-:-,

   Berard v.         Rova lF,     I ec. -   Tnc.     , 795 F. Supp. 519, 524 (D. R.I.                             19921

    ("[T]he plaintiffs               must be charged with constructive notice of the
   plan's termination because FL Industries ceased operations with
   respect t.o Royal Electric                          when it             sold the company to Royal
   Technologies. The plaintiffs     were no Ionger FL Industries
   employees, and, thus, they could not justifiably expect to continue
   accruing reLirement benefi-ts from an employer for whom they                                                       no

    longer worked. ")

                     The February        20,   2007    WARN     is available at
   https    :./ /www . labo r . nv . qov /app /wa   rnlgetail    s . asp   ?   id=l-   509   (Last accessed Jan.    L4,
    2016)   ).
                                                          -L0-




                                                                                                 E8-0001051   1
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 12 of 19



      Case 6:l-5-cv-06283-MAT-MWP Document   37   Filed 0L/L9/16 Page 11 of 18


           Afternatively,   the Court finds       that    PBGC'   s submissions
   establish that Pl-an participants had constructive notice by May 31,
   2AOg. As PBGC notes, Eber Bros'/ Annual Return/Report of EmpJ-'oyee
   Benefit Pfan for fiscal plan year June I, 2009, t.hrough May                  31,

   2OIO, indicates that there were zero active plan participants.Thus,

   aI1 Eber Bros' employees apparently had been terminated by May 31,
   2009.

           Eber Bros. opposes PBGC's proposed termination date, arguing
   t.hat lt had rtot- ceasecl all u;reratious as of April 30, 2010, because
   it continued Lo exist as a holding company' had not filed                     for
   bankruptcy, had not dissolved or liquidated its assets, and was not
   Iisted as "inactive" with the    New   York State Department of State.
   See Eber Bros. Mem. aL 13.       The Court finds that the foregoing
   activities     and statuses could not have reasonably revived the
   expectation interesLs of the Pl-an participants' which had been
   extinguished by the 2007 plant closing and the lay-offs of
   employees. !gg., 9.:g-:-, PBGQ--Y. Rouqe Steel Co., No. 03-CV-75092,
   2010 WL 332492I, aL *6 (E.D. Mich. Aug. 23, 2010) ("[p]articipants
   received constructive notice when Rouge SteeL ceased operations               and

   permanenLly laid off all- employees in JanuarY of 2004;" "IL]hus'
   after January 2004 (at the latest),       Plan Participants' expect.ation
   interests      were extinguished") .      An employert s       cessation of
   operations and lay-offs are sal-ient, discrete events to an employee
   who is accruing benefits by virtue of his continued employment and
   participation in the employer-sponsored plan. As the Eighth Circuit


                                     - 11-




                                                              E8-0001 051 2
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 13 of 19



      Case 6:15-cv-06283-MAT-MWP Document             37    Filed   01/19/16 Page 12 of 18


   has noted, " Ia] fter a plant had cJ-osed, a discharged empJ-oyee,                        who

   had not been receiving paychecks from a former employer, woul-d be
   very presumptuous in           believing          t.hat pension benefits                 were

   continuing to accrue." Farmstead Foods, 99L F.2d at 742L
        Eber Bros. asserts that as a holding company, it oversaw its
   investment in Eber Metro and Eber-CT and tried to either return
   Eber-CT to profitabilily        or to take steps to sell- it in order to
   meet Plan obligations.          See Eber Bros. Mem. at 3, 13.                            PBGC

   persuasively argues that Eber Bros.' approach to deter:mining                            what

   constitutes a "cessation of operations" pJ-aces undue controL over
   a plan termination date int.o t.he hands of plan sponsors and their
   controlLed groups' members. See PBGC's Reply at 13.
        Eber Bros. afso argues that its continued administration of
   the Plan forecloses a finding                     that     Plan beneficiaries             had

   constructive notice of the Plan's termination. Following this line
   of reasoning, if administratlon of an ERISA plan corttl-nues, there
   can be no terminati-on date, and thus no termination of the plan.
   Such a res'ult makes Iittl-e          sense and does not reflect                       actual
   practice in these types of cases. Indeed,                    PBGC    notes that it        has

   terminated plans notwithstanding the fact that the sponsor                                and

   administrator were ongoing entities and presumably administering
   the plan.   See. PBGC'   s Reply at   1"4   n. 68 (citing          LBGC   Repub]ic Techs
   Intern., LLC, 386 F.3d 659, 664 (5th Cir. 2004) (noting that.                            PBGC

   "determined t.hat. the plans shoul-d be terminated and t.hat                             PBGC

   should establish a termination date prior to shutdown" of t.he plan
   administrat.or,/sponsor because " Ii]f             the plans were not terminat,ed
                                               12-




                                                                          E8-0001 051 3
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 14 of 19




      Case 6:15-cv-06283-MAT-MWP Document           37    Filed 0L/19/L6 Page 13 of L8


   prior to shutdown,                .PBGC's long run.l-oss [cou]dl reasonably

   be expected to increase unreasonably"' ) (quotation omitted); other
   citations     omitLed), Furthermore, as            PBGC          contends, Eber Bros.'
   argument runs counter to ERfSA's purpose of "providIing]                                 for the
   timely and uninterrupted payment of pension benefits [, ] " 29 U. S. C.
   S 1302 (al Ql , because it would require all plan administrat.ion to
   cease before       PBGC   could assume the obligation of the plan's sponsor
   to pay benefits as they become due.
        Finally,        it bears repeating that Eber Bros. has previously
   represented to PBGC that "after                 2007, only Eber-CT                           had

   ongoing operations."           PBGC SAR-000941;            see al-so Declaration of
   Michael Kreps ("Kreps Dec."), Exhibit                          ("8x.")   J, p. 26           ('tOn

   March 30, 2001, IEber Bros.] ceased New York state operations,
   resulting in the termination of over               90%         of act.ive employees.
   ."1 . Eber Bros. thus has recognized the distinction                                     between

   conduct.ing operations and simply existing as a hoLding company, and
   has admitted that after          2001   , it was not conducLing operations,
   However/ whether Lhe Court uses December 3l-, 2001 , or May 3J-, 2009,
   as the earliest date of constructive notice to participants                                makes

   no difference, because both dates are before April 30, 2010, the
   termination date selected by            PBGC,

                 2.      Date that Serves     PBGC'   s Interests
        The Court now turns to the second part of the Broadqav
   Main tenance       procedure-selecting a termination date on or after the
   earliest    date of consLructive notice that best serves                                  PBGC's

   interests .    Brg3.d.way Maintenance      I T0'7     F.   .   2d at 652-53; see            a.lso

                                             13-




                                                                            E8-0001 051 4
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 15 of 19




         Case 6:l-5-cv-06283-MAT-MWP Document           37   Filed 01/19/16 Page 14 of    1-8




   HeppensLal-l-, 633 F.2d at 300-01 (in choosing a termination date,
   district, court erred in "readtingl out of the statutory standard
   the purpose of protecLj"ng t.he PBGC fund from increases in
   liability")          . The Second Circuit has stated that a district                   court
   "is     entitled        to     concLude" Lhat the date proposed by                         PBGC

   "adequately serves the interests of PBGC." Broadwav Main tenance,
   70'7 F.2d     at 653, see also Nastasi White, Inc., 476 E. Supp.2d at
   230 (recommending adoption of t.ermination date reguested by                               PBGC

   since it         "1ikely repre,sents an advantageclus ciaf.e frorn               IPRGCts]

   perspective") .         PBGC   has proposed ApriI 30, 2010, as the termination
   date, and has affirmatively                 demonstrated why that                date is
   advantageous to its flnancial            interests, in light of the corporate
   transactions that occurred between and among the Controlled                            Group

   prior to April 30, 20L0. As of that date,                   PBGC   explains, "the Eber
   Bros. Controfled Group remained intact, and all of its                     members were

   liable to PBGC," thereby "providtinSl                PBGC    the greatest likelihood
   of recovery."           PBGC   Mem. at 27 & nn. 118 & 119 (citing              29 U.S.C.
   s   1362 (b) )   .


           Eber Bros. asserts in a conclusory fashion that                              "many"
   parti-cipants wifl sustain a benefit. reduction if the termination
   date is set as April 30, 2010. See Eber Bros. Mem. at 6.                                   PBGC

   responds that, using the April 30, 2OIO, termination date, all                               434

   Plan participants              excepl one will       receive their        fuLl pension
   benefits.            PBGC's Reply at     6 & n. 32 (citing               Ex. 3, User
   Work-Scratch Pad;            PBGC SAR-000731     (redacted version of        same) )   .     The

   only participant who will not receive his full benefit, is Lester
                                              -14   -




                                                                        E8-0001 051 5
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 16 of 19




      Case 6:1-5-cv-06283-MAT-MWP Document      37   Filed 01/19/16 Page 15 of    1-B




   Eber, who wil-1 have his overaff lifetime                benefit      reduced by
   operation of the statutory guarantee limit. from approximately $1.5
   million to $1.25 million. l5!. a n. 33 (citing Ex. 3; Ex. 4, E*mail
   dated l/I0/1,4 from Michaef GaLfagher, Pl-an Actuary, to Tim Rhodes,
   Actuary for     PBGC,' Wendy   Eber,' and Thomas Gigot, Esq., Counsel- for
   Eber Bros.). In any event., the two-st.ep process set forth in
   Broadway Maintenance itseff        ade quately    balances the interests of
   participants and     PBGC. See PBGC    v, Mize Co., 987 F.2d 1059,              1063

    (4th Cir. 1993) ("ThIe] [Broadway Maintenance] test is based on f.wo
   assumptions: (1) that the refiance interests of the participants
   wi]l never be diminished by the sel-ection of a postnoLice date[;]
   and (2) that. the date selected by       PBGC     adequat.ely protects        PBGC's

   interests.").     In sum, the Court finds no reason to reject                 PBGC's

   requested termination date. Accordingly, the Court holds that the
   Plan's termination date is April 30,         2010.

   IV. Eber Bros. Motion to Seal
        A.    Eber Bros.' Main Request
        Concurrently wit.h its Cross-Motion for          Summary    Judgment, Eber
   Bros. moved for permission to fil-e that motion, as well- as                         any

   related and subsequent. filings        in this Court, under seaL.               PBGC


   argues that Eber Bros. essentially seeks to seaf the entire record,
   and contends that it       has not met its burden of showing that
   disci-osure would result in a sufficiently            serious injury to its
   interests. See, .9:9-:-, CipoLlone v. Liqqett Group, Inc., 785 F.2d
   1108, II2I   (3d Cir. 1986) ("Broad allegations of harm,
   unsubstant.iated by specific examples or articulated reasoning.                       do

                                          15-




                                                                 EB-0001 051 6
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 17 of 19




        Case 6:15-cv-06283-MAT-MWP Document      37   Filed 01/19/16 Page 16 of 18


   not satisfy      the Rul-e 26(cl Lest. Moreover, the harm must                     be

   significant,    not a mere trifle,")
         Eber Bros. argues that it.s request. is justi-fied because the
   case has attracted little     attention from the public. This is an
   insufficient      reason for Eber Bros. t request. Eber Bros. al-so
   asserts that non-discl-osure is necessary to prot.ect its                         own

   interests.     Howeverf t.he Court cannot see how disclosure of
   information rel-ating to it and the PLan would harm its interests,
   girren that F,ber Bros. has long been a defunct business, with                     no

   operations, employees, revenues' or assets,
          Eber Bros. also argues Lhat sealing is necessary to protect
   the privacy        of   former employees of            Eber Bros.         and the
   confidentiality     of proprietary financial" data belonging to Eber
   Bros. and an ongoing third-party business.              PBGC   does not dispute
   that such concerns are legitimate, but argues Lhat Eber Bros. t                 main

   requesL is overbroad.
          B.     Eber Bros' Alternative Motion to Seal
          PBGC   does not oppose Eber Bros.' proposed alternative,                which

   is    to redact personal identifying           informatlon and financia]
   information regarding Plan participants and the ongoing third-party
   ent.ity. The Court finds that Eber Bros.' allernalive proposaL will
   adeguat'ely protect. the interests of significance ident.ified by Eber
   Bros., namely, the privacy of former employees of Eber Bros.                      and

   the confidentiality     of proprietary financial data of Eber Bros.               and

   a third-party business. Accordingly, the Court grants Eber Bros.'
   alternative request for relief         in the Motion to Seal, and denies
                                          -16-




                                                                  E8-0001 051 7
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 18 of 19




         Case 6:15-cv-06283-MAT-MWP Document      37   Filed   01/19/16 Page   17 of L8


   its    request to file         the entire Cross-Motion and rel-ated                     and

   subsequent pleadings under seal-.
   V,     Conclusion and Orders
           For the foregoing reasons, PBGC's Motion for Summary Judgment
   is granted in ful1,            and Eber Bros.' Cross-Motion for                     Summary

   Judgment is denied in full.          Eber Bros.' Motion to Seal is granted
   in part to Lhe extent as provided below, and it is hereby
          ORDERED   that. as to Eber Bros.'molion               to seal, Eber Bros.
   shall filc    all cr<hibitc attachcd to itc Crocs-Motion for                        Summary

   Judgment under     seal; and shall- fi-Ie redacled versions of its Cross-
   Motion for Summary Judgment and Opposition to PBGC's Motion for
   Summary Judgment, and          shall file redacted versions of al-l rel-ated
   pleadings/       memoranda, and d.eclarations,                 removing personal
   identifying information and financial information relating to the
   ongoing third-party       entity as identified        in Eber Bros. Motion to
   Seal; and it is
          ORDERED   that April 30, 201,0, is established as the termination
   date of t.he Plan pursuant Lo 29 u.s.c. s             1348   (a) (4); and it is
          ORDERED   that. the PIan 1s terminated as of April 30,                        2010,

   pursuant Lo 29 U.S.C. S 1342(c); and it is
          ORDERED   that   PBGC   is appointed as the statutory trustee of the
   Plan pursuant to 29 u.s.C. S 1342(c); and it is
          ORDEP€D   that. Eber Bros. , its agents and al-l other persons or
   entities having possession, custody, or control of any records,
   assets, or other property regarding the Plan and any                        documents


                                          -I1 -




                                                                     E8-0001 051   I
Case 1:16-cv-09517-LAK-KHP Document 262-25 Filed 11/08/19 Page 19 of 19




      Case 6:15-cv-06283-MAT-MWP Document           37 Filed 01/19/1"6   Page 18 of 18


   required to determine the benefj-ts payable to participants of the
   Plan, must transfer, convey, and deliver all- such records, assets,
   property, and documents to        PBGC   as statutory trustee pursuant Eo 29
   U.S.c. S           (1); and it is
               1342 (d)

           ORDERED that the Clerk of the Court is directed to close this

   case.   .




           ALL OF THE ABO\IE   fS   SO ORDERED.

                                                   s/Michael A. Telesca

                                                   HONORABLE MICHAET A. TELESCA
                                                   United States District Judge
   Dated        January L9, 20L6
                Rochester, New York




                                            -18-




                                                                    E8-00010519
